Per Curiam.
There is no error in this case. Whether Phelps was faithful and diligent in the performance of his services, as agreed, was a jury question. There was evidence from which the jury could find that he had fulfilled the contract in this regard. Ellis Company v. Eyth, 40 Vroom 579.
There is no appeal upon questions of fact from the District Courts. The right of appeal is limited to “dissatisfaction with the determination or direction of such District Court in point of law or upon the admission or rejection of evidence.” Pamph. L. 1902, p. 565. The judge could not have non-suited in this case. There was a question of fact for the jury. There was no error in the rulings of the court upon the evidence or in the law as declared in the charge to the jury.
The judgment of the District Court is affirmed.